Citation Nr: 0004710	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-13 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to January 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a total disability rating based on 
individual unemployability.  The veteran has perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
amputation of the left leg below the knee, rated as 
40 percent disabling; the residuals of shrapnel wounds to the 
right leg, rated as 30 percent disabling; right ulnar 
neuropathy, rated as 30 percent disabling; low back strain, 
rated as 10 percent disabling; post-traumatic stress disorder 
(PTSD), rated as 10 percent disabling; and osteomyelitis, by 
history, and shrapnel wound scars, both rated as 
noncompensable.

2.  The veteran has less than a high school education, did 
not complete any additional vocational training, has worked 
in an unskilled occupation for several years prior to the 
termination of employment, and has been unemployed since 
September 1994.

3.  The veteran's service-connected disabilities precluded 
him from maintaining substantially gainful employment for 
which his education and occupational experience would 
otherwise qualify him.



CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The medical evidence shows that as the result of combat 
wounds in September 1969, the veteran incurred compound 
fractures of the left ankle and the right tibia and fibula.  
The compound fractures to the left ankle were complicated by 
osteomyelitis, and he underwent a below the knee amputation 
of the left leg in December 1971.  The compound fracture to 
the right tibia and fibula resulted in loss of bone, with the 
right leg being approximately 1.25 inches shorter than the 
left, and posterior bowing of the tibia.  He also incurred 
shell fragment wounds to the right wrist, resulting in 
limited motion and ulnar neuropathy in the right wrist and 
hand.

The veteran has received ongoing VA treatment for his 
musculoskeletal disabilities since his separation from 
service, including chronic bilateral knee and low back pain.  
As a result of right knee pain, he was provided a full leg 
brace for the right leg, and ambulates with the brace, left 
leg prosthesis, and a cane.

Since March 1986 his service-connected disabilities have 
included amputation of the left leg below the knee, rated as 
40 percent disabling; the residuals of shrapnel wounds to the 
right leg, rated as 30 percent disabling; right ulnar 
neuropathy, rated as 30 percent disabling; low back strain, 
rated as 10 percent disabling; PTSD, rated as 10 percent 
disabling; and osteomyelitis, by history, and shrapnel wound 
scars to the left forearm and right thigh, both rated as 
noncompensable.

VA treatment records show that in April 1994 arthroscopic 
surgery was performed on the right knee due to internal 
derangement, Grade II chondromalacia, and degenerative 
arthritis in the knee.  During September 1994 VA examinations 
the veteran reported that his right knee symptoms improved 
for a couple of weeks after the surgery, then returned.  
Examination revealed grinding with movement of the right knee 
and some wasting of the musculature of the left leg stump.  
The range of motion of the right ankle was 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion, the range of 
motion of the right knee was from minus five degrees of 
extension to 130 degrees of flexion, and the range of motion 
of the left knee was from zero to 140 degrees.

An X-ray study of the lumbosacral spine revealed early 
osteoarthritis and slight narrowing of the L5-S1 disc space.  
An X-ray study of the knees showed a previous amputation near 
the junction of the proximal and middle thirds of the left 
tibia and fibula, apparent bulging of the left suprapatellar 
bursa, and minimal secondary demineralization of the 
remaining bony portions of the left leg.  No abnormalities 
were found in the right knee.

As the result of a psychiatric examination the examiner 
determined that the veteran's PTSD symptoms consisted of 
irritability and anger, bad memories, occasional nightmares 
and flashbacks, intrusive memories, an anniversary reaction 
in September of each year, persistent avoidance of stimuli, 
increased arousal, hypervigilance, and a startle response.  
He was married and had two adult daughters, although he and 
his spouse had been separated on several occasions.  As the 
result of the mental status examination the examiner provided 
a diagnosis of PTSD, chronic and severe.  The examiner also 
provided a global assessment of functioning (GAF) score of 
50.

In his March 1995 claim for a total disability rating based 
on individual unemployability the veteran reported that he 
had last worked full time in September 1994 as a 
vendor/stocker, and that he left his employment due to his 
disabilities.  He stated that he had completed high school 
and one year of college, and that he had no other education 
or training.

A VA treatment record shows that the veteran had been working 
in a grocery store moving boxes and stocking shelves.  In 
April 1995 he reported being unable to wear his left leg 
prosthesis more than four hours a day due to swelling, and 
that he was unable to work due to recurring pain in his 
knees.

A May 1995 report from a former employer of the veteran 
indicates that he last worked in December 1993, and that he 
had resigned from his employment.  In a January 1996 report 
the employer stated that the veteran's job duties consisted 
of stocking grocery shelves and taking care of the shipments 
of new stock.  He stated that the job required the employee 
to be able to move quickly and perform heavy lifting.

The veteran submitted a May 1995 document showing that he had 
been provided a knee-ankle-foot brace, with an adjustable and 
locking knee joint.  He has stated that the right leg brace 
was changed from a weight-bearing to a non-weight bearing 
brace.  He also submitted documents indicating that his left 
leg prosthesis had to be modified due to shortening of the 
right leg in June 1995.  In a July 1995 report his treating 
VA physician stated that the veteran was permanently disabled 
due to multiple injuries incurred from gunshot wounds, 
including a left below the knee amputation and degenerative 
joint disease, and that he would never recover sufficiently 
to be able to perform regular and customary work.

During a February 1996 hearing the veteran testified that he 
could no longer drive due to the prosthesis and right leg 
brace, and that he last worked in September 1994.  He also 
testified that he did not finish high school or obtain a 
general equivalency diploma, and that he had not obtained any 
additional training because he had been told that he was too 
old.

The veteran was provided an additional VA examination in May 
1998, as the result of which the examiner provided the 
opinion that the veteran was not capable of performing 
substantially gainful employment due to the severity of his 
service-connected disabilities, including the left below the 
knee amputation, the residuals of the gunshot wounds to the 
right leg, mechanical low back pain, degenerative arthritis 
in the right elbow, and decreased range of motion of the 
right wrist.

The veteran submitted documents from the Social Security 
Administration indicating that he was awarded disability 
benefits in October 1996 due to a left below the knee 
amputation, a deformed fracture of the right tibia requiring 
a full leg brace, and severe osteoarthritis in the low back.

The veteran provided additional testimony at a hearing before 
the undersigned member of the Board in December 1999, to the 
effect that he was unable to perform his duties stocking 
grocery shelves, building displays, and moving pallets of 
grocery stock due to his musculoskeletal disabilities.

II.  Analysis

The Board finds that the veteran's claim for a total 
disability rating is well grounded within the meaning of the 
statutes and judicial construction and that VA has a duty, 
therefore, to assist him in the development of the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a); see also 
Colayong v. West, 12 Vet. App. 524 (1999).  The relevant 
evidence pertaining to the issue consists of VA treatment 
records, the reports of VA examinations in September 1994 and 
May 1998, and the veteran's statements and testimony.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  In addition, 
the evidence shows that he has not engaged in substantially 
gainful employment since September 1994, and the VA physician 
in May 1998 and his treating physician provided the opinion 
that he is unable to engage in substantially gainful 
employment due to his service connected disabilities.  
Although the evidence is conflicting as to whether the 
veteran completed high school and had any additional 
education, the evidence does show that his work for the 
several years prior to September 1994 consisted of unskilled 
manual labor, and there is no indication that he has had any 
vocational training or experience that would enable him to 
perform any employment other than manual labor.  The Board 
finds, therefore, that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, and that the evidence 
supports a total disability rating based on individual 
unemployability due to service-connected disabilities.


ORDER

A total disability rating based on individual unemployability 
is granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

